Citation Nr: 1617922	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  13-34 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for an acquired psychiatric disability, to include alcoholism and depression.

3.  Entitlement to service connection for treatment purposes only under 38 U.S.C.A. Chapter 17 for an acquired psychiatric disability, to include schizoaffective disorder. 

4.  Entitlement to an initial compensable evaluation for left ear hearing loss disability. 

5.  Entitlement to a compensable evaluation for post-operative tympanoplasty of the left ear. 

6.  Entitlement to a 10 percent evaluation under 38 C.F.R. § 3.324 based on multiple, non-compensable, service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1973 to September 1977. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

Pursuant to the Veteran's request, he was scheduled for a videoconference hearing before the Board in September 2015.  However, the Veteran failed to appear for that hearing.  A postponement was not requested or granted.  The Veteran has not asserted any good cause for missing the hearing or requested that it be rescheduled.  Under these circumstances, the hearing request is considered withdrawn.  38 C.F.R. § 20.704 (2015).  

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

As to the claim for service connection for tinnitus, the June 2012 VA ear conditions examination report shows that the Veteran complained of bilateral tinnitus for over 20 years.  However, the August 2012 examination report shows that the Veteran denied recurrent tinnitus.  The examiner noted that while the Veteran's service treatment records show that he complained of left-sided tinnitus in October 1975, he did have current complaints of tinnitus.  Due to the discrepancy in the record, the Board finds that further evaluation of the Veteran is necessary to determine the nature and etiology of any tinnitus present during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing that the requirement of a "current disability" is fulfilled if a "claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"); see also  Romanowsky v. Shinseki, 26 Vet.App. 289, 293 (2013) (holding that the Board must address recent pre-claim evidence in assessing whether a current disability exists, for purposes of service connection, at the time the claim was filed or during its pendency).  

As to the claim for service connection for an acquired psychiatric disability, the record shows that the Veteran has been diagnosed with various disabilities, to include schizoaffective disorder and polysubstance abuse.  The record also shows that the Veteran indicated that he first got depressed in 1975 but did not seek treatment until 1993.  See e.g. VA treatment records dated April 22, 2015.  As the Veteran has not been afforded an examination to determine the nature and etiology of any current acquired psychiatric disability, he must be afforded one.  

As the claims for service connection for an acquired psychiatric disability and service connection for an acquired psychiatric disability for treatment purposes only under 38 U.S.C.A., Chapter 17 have been adjudicated together, and the grant of the former claim would render moot the latter claim, they are inextricably intertwined. See Parker v. Brown, 7 Vet. App. 116 (1994) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The claim for service connection for an acquired psychiatric disability for treatment purposes only under 38 U.S.C.A., Chapter 17, must therefore be remanded as well.

With regard to the claim for an increased evaluation for left ear hearing loss, the Veteran was afforded an examination in August 2012.  The examiner indicated that the testing results were invalid for rating purposes due to inconsistencies in behavior responses.  She noted that despite reinstruction and three attempts to test pure tones, the Veteran's behavior responses were elevated relative to speech reception threshold and responses were inconsistent.  Given that the Veteran's examination was in 2012, the lack of validity of the 2012 examinations, and to provide the Veteran all benefit of the doubt, the Board finds that further examination is warranted to determine the nature and severity of the Veteran's left ear hearing loss.  

As to the claim for an increased evaluation for post-operative tympanoplasty of the left ear, the Veteran was afforded an examination in June 2012.  Review of the examination report shows that the examiner found that the Veteran had a vestibular condition, staggering more than once a week lasting less than an hour.  However, it is unclear from the evidence whether the Veteran's staggering is due to his tinnitus or post-operative tympanoplasty of the left ear.  Accordingly, the Veteran should be provided another examination to address this issue.  

Additionally, the Veteran's claim for a 10 percent evaluation based upon multiple non-compensable service-connected disabilities is inextricably intertwined with the remanded issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

On remand, any additional records should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination of any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include all those dated from May 2015 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any current tinnitus or any tinnitus that may have be present during the appeal period.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any current tinnitus or tinnitus present during the appeal period is causally or etiologically related to the Veteran's military service, including noise exposure therein.  The examiner must address the October 1975 record showing the Veteran's complaint of left sided tinnitus.  He or she should also address whether the Veteran's tinnitus is caused by, aggravated by (permanently worsened beyond natural progression), or otherwise related to his left ear hearing loss and/or post-operative tympanoplasty of the left ear. 

In so doing, the examiner should discuss medically known or theoretical causes of tinnitus and describe how tinnitus that results from noise exposure generally presents or develops in most cases, in determining the likelihood that current tinnitus was caused by noise exposure in service as opposed to some other cause.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination as to the etiology of any current acquired psychiatric disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must identify all currently diagnosed acquired psychiatric disabilities. 

The examiner should indicate whether it is as least as likely as not (50 percent probability or greater) that a current acquired psychiatric disability or any diagnosed disability during appeal period, specifically schizoaffective disorder, is related to his military service.  The examiner should also indicate whether  the disability manifested (as opposed to having been diagnosed) within one year after separation from service.

If alcoholism disorder is diagnosed, the examiner should provide an opinion as to whether the disorder is secondary to a service-connected condition. Specifically, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has an alcohol abuse disability that is (i) caused by or (ii) aggravated (permanently worsened beyond the natural progress) by any of the Veteran's service-connected disabilities.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected left ear hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test. The examiner is requested to review all pertinent records associated with the claims file.

The examiner must comment on the severity of the Veteran's service-connected left ear hearing loss.  He or she should discuss the effect of the disability on his occupational functioning and daily activities.  

6.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected post-operative tympanoplasty of the left ear.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner must comment on the severity of the Veteran's service-connected post-operative tympanoplasty of the left ear.  In particular, the examiner should discuss the Veteran's peripheral vestibular symptoms and determine whether such symptoms (including staggering) are a manifestation of the Veteran's tinnitus or post-operative tympanoplasty of the left ear.  He or she should discuss the effect of the disability on his occupational functioning and daily activities.  

7.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




